Case 1:18-cv-24100-MGC Document 39 Entered on FLSD Docket 10/21/2019 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO.: 18-CV-24100-COOKE/GOODMAN
DIGNA VINAS,
Plaintiff,
vs.

THE INDEPENDENT ORDER OF
FORESTERS,

Defendant.
/

 

PLAINTIFF’S SUPPLEMENT TO MOTION TO SCHEDULE HEARING
OUTSIDE AVAILABLE DISCOVERY HEARING TIME

COMES NOW, Plaintiff, Digna Vinas (“Vinas”), by and through her undersigned
counsel, and hereby supplements her Motion to Schedule Hearing Outside Available
Discovery Hearing Time and would state:

1. After Plaintiff filed its Motion to Schedule Hearing Outside Available
Discovery Hearing Time (D.E. 37), Defendant served upon Plaintiff, just the addresses for
the two witnesses at issue.

2. Plaintiffs counsel immediately contacted defense counsel and requested the
witnesses’ phone numbers as well, as was originally requested in the interrogatories. It is
obviously necessary to speak with and try to coordinate the witnesses’ appearance in addition
to subpoenaing them, given that the parties are traveling to Canada to take the depositions.

3.- Defendant responded, “We do not have the phone numbers.” This seemed
unusual as the Defendant was the witnesses’ employer. Immediately before filing this update,

Defendant advised it is again looking for the phone numbers.

KRAMER, GREEN, ZUCKERMAN, GREENE & BUCHSBAUM, PA.
PRESIDENTIAL CIRCLE * 4000 HOLLYWOOD BOULEVARD » SUITE 485 SOUTH « HOLLYWOOD, FL 33021 » BROWARD 954 / 966-2112 » MIAMI-DADE 305 / 374-4382 + FAX 954 / 981-1605

 
Case 1:18-cv-24100-MGC Document 39 Entered on FLSD Docket 10/21/2019 Page 2 of 2

4. Nonetheless, Plaintiff wanted to update the Court on the status of the issue
before the hearing.
CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on October 21, 2019, the undersigned electronically filed
the foregoing document with the clerk of the Court using CM/ECF. The undersigned also
certifies that the foregoing document is being served this date to Kristina B. Pett, Riley
Kennedy, Esq., McDowell Hetherington LLP, 2101 N.W. Corporate Blvd. Suite 316, Boca

Raton, FL 33431, kristina.pett@mhilp.com, riley.kennedy@mhllp.com.

KRAMER, GREEN, ZUCKERMAN,
GREENE & BUCHSBAUM, P.A.
Co-Counsel for Plaintiff

4000 Hollywood Blvd., Suite 485-S
Hollywood, FL 33021

(954) 966-2112 — phone

(954) 981-1605 - fax

By: /s/ Craig M. Greene
Craig M. Greene, Esq.
Fla. Bar No. 618421

cgreene@kramergreen.com

and

Adrian Neiman Arkin, Esq.
MINTZ, TRUPPMAN, P.A.
Co-Counsel for Plaintiff
1700 Sans Souci Boulevard
North Miami, FL 33181
(305) 893-5506 — phone

adrianarkin@mintztruppman.com

KRAMER, GREEN, ZUCKERMAN, GREENE & BUCHSBAUM, PA.
PRESIDENTIAL CIRCLE + 4000 HOLLYWOOD BOULEVARD » SUITE 485 SOUTH « HOLLYWOOD, FL 33021 » BROWARD 954 / 966-2112 » MIAMI-DADE 305 / 374-4382 « FAX 954 / 981-1605

 
